Citation Nr: 0711145	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an effective date prior to April 3, 2003, 
for an award of service connection and the assignment of a 10 
percent disability rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002, August 2003, and July 
2004 rating decisions issued by the Department Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
the right ear and Level I in the left ear; and this 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

2.  An informal claim for tinnitus was received by the RO on 
April 3, 2003.  In August 2003, the RO granted service 
connection for the veteran's tinnitus effective April, 3, 
2003.

3.  There is no evidence showing that the veteran filed a 
claim for tinnitus within one year of discharge from active 
service.  Also, there is no medical evidence of tinnitus 
within one year of discharge to substantiate an informal 
claim for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2006).

2.  The criteria for an effective date prior to April 3, 
2003, for the grant of service connection and the assignment 
of a 10 percent disability rating for tinnitus, have not been 
met.  38 U.S.C.A. §§ 5107, 5110(b)(2) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating have been met.  The veteran 
was afforded VA audiological examinations in July 2003 and 
July 2004.  Further, in a June 2005 VA Form 21-4138, the 
veteran stated that there were no additional evidence 
pertaining to his claims that he wished to submit.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  Moreover, in May and June 2003, May 
2004, and September 2005 letters, the RO satisfied the four 
elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  However, since a higher disability rating is being 
denied, there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  Further, 
neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

Regarding the veteran's earlier effective date claim, there 
is, by law, no additional new and relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection.  See VAOPGCPREC 5-2004; 
38 C.F.R. § 3.400 (2006).  Resolution of the claim turn on 
the Board's application of the relevant law and regulations 
governing effective dates for service connection to the 
evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question and the date the claim for 
compensation was received.  See 38 C.F.R. § 3.400(a).  In 
other words, there is no medical opinion that would affect 
adjudication of the claim.  Consequently, the Board finds 
that VA did not have a duty to assist that was unmet.

The Board finds that the purpose behind the notice and duty 
to assist requirements have been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  No 
further VA notice is therefore required with respect to his 
earlier effective date and initial rating claims.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Analysis

The veteran contends that his service-connected bilateral 
hearing loss warrants an initial compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

The present appeal arises from an initial rating decision, 
which established service connection and assigned an initial 
noncompensable disability rating (0 percent); it follows that 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. § 4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2006).

A November 2002 rating decision granted service connection 
for the veteran's bilateral hearing loss and assigned an 
initial 0 percent disability rating.  Subsequently, the 
veteran appealed for a compensable rating.  The record 
includes VA treatment records and a VA audiological 
examination.  

Results of an October 1994 VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
05
40
70
LEFT
05
05
05
50
65

The average was 31 in the right ear and 31 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The audiologist found that the 
veteran had normal hearing for 250 to 2000 Hertz bilaterally 
and a moderate to severe bilateral senorineural hearing loss.  




In July 2002, results of a private audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
55
80
LEFT
15
10
15
65
80

The average was 39 in the right ear and 42 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 100 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The private audiologist found 
that the veteran had high frequency hearing loss.  

In July 2003, results of a VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
80
LEFT
15
20
25
70
80

The average was 46 in the right ear and 49 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 98 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The examiner found that the 
veteran had moderate to severe high frequency bilateral 
hearing loss.  No exceptional patterns of hearing impairment 
was found under 38 C.F.R. § 4.86 (2006).  




In July 2004, results of a most recent VA audiological 
examination show that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
85
LEFT
25
25
35
75
80

The average was 50 in the right ear and 54 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The examiner found that the 
veteran had normal hearing through 2000 Hertz sloping to 
severe high frequency sensorineural hearing loss in the right 
ear and normal hearing through 1000 Hertz sloping to a 
moderately severe high frequency hearing loss in the left 
ear.  No exceptional patterns of hearing impairment was found 
under 38 C.F.R. § 4.86 (2006).  

At the August 2006 video conference hearing, the veteran 
testified that his hearing loss is interfering with his 
ability to converse with others, and watch television.  It 
was noted that the veteran received and was using hearing 
aids.  Records from the Social Security Administration (SSA), 
in August 2006, show consideration for his hearing loss.  
However, the records do not provide any further audiological 
testing results.

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's hearing 
impairment does not meet the criteria for a compensable 
disability rating.  Additionally, the Board has considered 
the application of 38 C.F.R. § 4.86(b) [exceptional patterns 
of hearing impairment]. However, the veteran's hearing loss 
does not meet the criteria under that section. Hence, as the 
competent medical evidence supports the assignment of a 
noncompensable rating for bilateral hearing loss, the 
veteran's claim is denied.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for 
bilateral hearing loss might be warranted for any period of 
time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. 119.  But there is no evidence that the veteran's 
hearing loss has been persistently more severe than the 
extent of disability contemplated under the assigned 0 
percent rating at any time during the period of this initial 
evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  Significantly, the Board notes that the 
veteran is in receipt of and currently using hearing aids.  
Therefore, although the veteran contends that his hearing 
loss affected his employment, the evidence does not support 
marked interference in employment or hospitalizations.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for bilateral hearing 
loss the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

Effective Date Claim

The RO received an informal claim for service connection for 
tinnitus on April 3, 2003.  Service connection for tinnitus 
was granted effective April 3, 2003.  The veteran contends 
that the effective date of his tinnitus should be effective 
prior to April 3, 2003, corresponding to the effective date 
of his service-connected bilateral hearing loss.  The veteran 
has not claimed that there was clear and unmistakable error 
in the previous decision.

VA law provides that the effective date of an evaluation and 
award of compensation for a service connection claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).  If the claim is 
received within one year after separation from service, then, 
the effective date of a grant of disability compensation 
based on service connection is the day following separation 
from active service or the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2)(i).  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Benefits are generally awarded based 
on the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2006). 

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2006).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  See 38 C.F.R. 
§ 3.157(b) (2006).  Under that provision, the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.




The veteran's claims file contains service medical records, 
VA treatment records, VA examinations, and lay statements.  

The veteran was discharged from the military in October 1973.  
On April 3, 2003, the RO received a VA Form 21-4138 from the 
veteran expressing intent to be service connected for 
tinnitus.  Treatment records prior to that date and within 
one year of discharge revealed no complaints of or treatment 
for tinnitus.  In fact, evidence shows that, at an October 
1994 VA audiological examination, the veteran denied having 
tinnitus.  Based on the above evidence, the Board finds that 
there is no medical or other evidence that would support an 
informal claim within one year of discharge and, thus, an 
earlier effective date for service connection.  

Given the foregoing and the fact that the veteran did not 
file a claim for service connection for the issue on appeal 
within one year after separation from service, the effective 
date is the date of receipt of the original claim, or the 
date that entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).  Therefore, entitlement to 
service connection for tinnitus is effective on the date of 
receipt of the claim, April 3, 2003.  Id.

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
tinnitus dates back to service.  But the Board is constrained 
from assigning an earlier effective date.  No such provisions 
exist which, upon application to the facts in this case, 
would result in assignment of an effective date prior to 
April 3, 2003.  As a result, the Board finds that the grant 
of service connection for tinnitus and the assignment of a 10 
percent disabling, from April 3, 2003 is proper, as the 
criteria for assignment of an earlier effective date have not 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.





ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

An effective date prior to April 3, 2003, for an award of 
service connection and the assignment of a 10 percent 
disability rating for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


